 In the Matter of DORSET FOODS LTDandWHOLESALE AND WAREHOUSEWORKERS UNION, LOCAL 65, C I. O.Inthe Matter of DORSET FOODS, LTDandUNITED WHOLESALE & WARE-HOUSE EMPLOYEES UNION, LOCAL 65, C. IO.andPICKLE WORKERS,CONDIMENT & FOOD PACKERS UNION, AFFILIATED WITH C. T. L. C OF-A. F. OF L.AND U.H. T., LOCAL 124.Cases Nos.R-3635 and R-3636SUPPLEMENTAL DECISIONANDDIRECTIONJuly 18, 194On April 16, 1942, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled proceedings iPursuant to the Direction of Election, anelection by secret ballot was conducted on April 23, 1942, under thedirection and supervision of the Regional Director for the SecondRegion (New York City) _ On May 28, 1942, the said Regional Di-rector, acting pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, issuedand duly served upon the parties an Election Report.As to the balloting and the results thereof, the Regional Directorreported as follows :Total Number Eligible to Vote------------------------------87Total Number of Ballots Cast---------------------------------------------------86Total Number of Valid Ballots------------------------------71Total Number of Votes in favor of Wholesale&WarehouseWorkers Union, Local 65, C I 0---------------------------- 39Total Number of Votes in favor of Pickle Workeis, Condiment& Food Packers Union, C T L C of A F of L and U H T,Local 124-------------------------------------------------31Total Number of Votes cast for Neither Union--------------1Total Number of Blank Votes-------------------------------0Total Number of Void Ballots-------------------------------0Total Numberof ChallengedVotes--------------------------15Since the results of the election necessitated a determination ofthe validity of the challenged votes, the Regional Director included in140 N L R B 60942 N L R B,No 125.-618 DORSETFOODS LTD.619the Election Report certain facts and recommendations as to thechallenged ballotsThe Regional Director i ecomn'iended that thechallenges to the ballots of Pura Alonso, Madeleine Fader, CeliaHirsch, and Mercedes Guera, be sustained and their votes not counted,and that the challenges to the ballots of Milton Prawl, Floyd Sheldon,Roger Nunez, Amanda Hill, and Raye Atlas be overruled and theirvotes counted.No objections to these recommendations were filed byany of the parties, and the recommendations of the Regional Directoras to these nine challenges are hereby accepted by the BoardTheRegional Director also recommended that the challenges to the ballotsof Irene Gimbelain, Ruth O'Mara,2 L LaDuke, and MargueriteGuinn, be sustained and their votes not counted, and that the chal-lenges to the ballots of Fay Fabino and Mary Despotovich be over-ruled and their votes countedObjections to the Regional Director'srecommendations as to these six challenges 3 as well as to other matterspertaining to the election were thereafter filed by Dorset Foods, Ltd,and by Pickle Workers, Condiments & Food Packers Union, Local 124,A F of L.On July 7, 1942, the said Regional Director issued a Report onObjections to Election Report affirming her original recommendationsas'to the six challenged ballots last mentioned above and finding nomerit to the other objections made to the electionThe Board, hav-ing fully considered the facts as set forth in the reports and the ob-jections hereby accepts the Regional Directoi's recommendations andfindings except as to the challenges to the ballots of Ruth O'Maraand Ii ene GimbelainRuth O'Mara-Statements furnished by O'Mara and the Companyestablish that, while previously engaged primarily as a demonstrator,since January 1942, O'Mara has spent a major portion of her time as anoffice employee and only a small portion of her time in selling.'Al-though this change in duties was occasioned by the reduction ofoperations resulting from the, tin shortage, it cannot be said nor isit established that this change is so temporary that O'Mara does nothave a sufficient interest to entitle her to participate in the selectionof a baigaining representative for office employeesAccoidingly wedo not accept the recommendation of the Regional Director and shalldirect that O'Mara's vote be countedIrene Gzm,belain -Astatement furnished by the Company assertsthat on April 13, 1942, 10 days before the election, Gimbelain asked forand received a leave of absenceThe Regional Director's recom-2 Variously designated as Ruth O'Hara and Ruth O'Mara in the reports and objections.2 The A F of L objected to the recommendations as to all six, the Company objectedto all except the recommendation as to Mary Despoto ich4The unit found appropiiate by the Board included office employees but excluded sales-men 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDmendation that Gimbelain's vote not be counted is predicated upon astatement made by Gimbelain's sister on June 17, 1942, to the effect thatGimbelain had "quit" and had no intention of retuining to work forthe CompanySince the statement of Gimbelaui's sistei is not in-consistent with the Company's contention that at the time of the elec-tion, Gimbelain was on leave of absence, we do not accept the recom-mendation of the Regional Dii ector and -%w ill dii ect that Gimbelain'svote be countedThe Board has consideied the other matteis raised by the objectionsand finds them to be without meiit.DIRECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Boaid by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat 449, and puisuant to Aiticle III, Sections 8 and 9,of National Laboi Relations Boaid Rules and Regulations--Series 2,as amended, it is heiebyDIRECTED that, as part of the investigation authoiized by the Boardto ascertain i epi esentatives foi the puiposes of collective bargainingwith Dorset Foods, Ltd, New York City, the Regional Director forthe Second Region (New Yoik City) shall, puisuant to said Rulesand Regulations, and subject Aiticle III, Section 9, thereof, within10 days from the date of this Direction, open and count the ballots ofMilton Prawl. Floyd Sheldon, Roger Nunez, Amanda Hill, Raye Atlas,Fay Fabino, Mary Despotovich, Ruth O'Maia (or O'Hara), and IieneGimbelain, and shall thereafter piepaie and cause to be served upon theparties a Supplemental Election Report embodying her findingstheiem and recommendations as to the results of the ballotingMR GERARD D REILLY took no part in the consideration of the aboveSupplemental Decision and Direction.